DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      DAVID W. ROBERTS and ROYAL PALM PROPERTIES, LLC,
                         Appellants,

                                     v.

  CHRISTIE'S GREAT ESTATES, INC., n/k/a Christie's International
   Real Estate, Inc., a Florida Corporation, RICK S. FELBERBAUM,
   individually, and FELBERBAUM & ASSOCIATES, P.A., a Florida
                         professional association,
                                Appellees.

                               No. 4D17-1416

                               [June 14, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No. 50-2009-CA-
040545-XXXX-MB.

  Robert J. Hauser of Pankauski Hauser PLLC, West Palm Beach, for
appellants.

   Alan B. Rose, Gregory S. Weiss, and L. Louis Mrachek of Mrachek,
Fitzgerald, Rose, Konopka, Thomas & Weiss, P.A., West Palm Beach, for
appellee Christie's Great Estates, Inc., n/k/a Christie's International Real
Estate, Inc.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.